Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10514658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 31-39, 42-48, 51-54, 56-58 are allowed, pursuant to reasoning set forth in the previous Office Action.
Regarding claim 45, the prior art does not teach or suggest “A display system” including the specific arrangement for “wherein the third holographic reconstruction is formed of light at the third wavelength; wherein an optical path length from the first Fourier transform lens to the replay plane is not equal to an optical path length from the second Fourier transform lens to the replay plane; and wherein an optical path length from the third frequency-space transform lens to the replay plane is not equal to the optical path length from the second frequency-space transform lens to the replay plane or the optical path length from the first frequency-space transform lens to the replay plane.” as set forth in the claimed combination(s).
With respect to claims 31-39, 42-44, 46-48, 51-54, 56-57, these claims depend on claim 45 and are allowable at least for the reasons stated supra.
Regarding claim 58, the prior art does not teach or suggest “A method for display” including the specific arrangement for “wherein the third holographic reconstruction of the third hologram is formed of light of the third wavelength; wherein the first wavelength is substantially different from the second wavelength and the second wavelength is substantially different from the third wavelength; and wherein the optical path length from the first frequency-space transform lens to the replay plane is not equal to the optical path length from the second frequency-space transform lens to the replay plane, and the optical path length from the third frequency-space transform lens to the replay plane is not equal to the optical path length from the second frequency-space transform lens to the replay plane or the optical path length from the first frequency-space transform lens to the replay plane.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872